DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the amendment filed 09/08/2022.
Claims 1, 3-5, and 7 have been amended, claims 2, 6, 8, 11, and 12 have been canceled, and no claims have been added.
In light of applicant’s amendment, previous claim rejections based on 35 USC 112(a) with respect to claims 1, 3-5, 7, and 9 have been withdrawn.
Claims 1, 3-5, 7, 9, 10, and 13-15 are pending with claims 1 and 10 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 does not fall within at least one of the four categories of patent eligible subject matter because the claim recites the limitations “a provider”, “a receiver”, “a presenter”, “a detector”, and “a performer”. The limitations indicate software per se. Hardware, computer’s tangible components or delivery systems that store and run the written instructions provided by the software, e.g. a processor and/or non-transitory readable medium or any hardware equivalent is required for a system and/or apparatus claims. Dependent claims 3-5, 7, and 9 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 10, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCoy et al. (US 8,477,007, pub. 2/12/2009, hereinafter as McCoy) in view of Do et al. (US 2009/0259689, pub. 10/15/2009, hereinafter as Do) in view of Cohen (WO2008017113A1, published 02/14/2008).

Regarding independent claim 1, McCoy is directed toward automated household appliances, described as a washing machine, dishwasher, range oven and microwave oven (column 1, lines 25-30), where the appliances are connected across a network (column 1, lines 37-40), and where the appliances are equipped with a user interface (column 5, lines 55-60 - this example describes a refrigerator with a user interface). McCoy describes a cooking apparatus, shown as an oven in Figure 6. McCoy describes the cooking apparatus helping a user to cook (column 4, lines 47-63). McCoy discloses a user interface device (column 5, lines 41-55) that provides information to a user and receives a user selection. McCoy discloses the user interface is adapted to provide a menu of dishes for selection by a user and a receiver device adapted to receive the user selection. McCoy recites: “user preference data would be a name like "Maria's Cookie Recipe.", "Sarah's Brownies", or "Williams Beef Stew". The preference data can be stored and an identifier linking the preference data to at least one operational cycle and to at least one combination of operational cycle and an associated appliance. Subsequent to the storage, the user interface 110 can display the user preference data for selection by a user" (column 46, line 56 to column 47, line 3).
With regard to the amendment, which recites “one of a plurality of cooking operations associated with the selected dish” and “steps associated with said corresponding one of the plurality cooking operations, wherein the step-by-step instructions are required to be performed by the user”. McCoy discloses in [col. 45, line 42 to col. 48, line 58] “the user interface 110 can display the user preference data for selection by a user… A user interface 110 can also play a role in the linking of user preference data to the data associated with the combination of operational cycles and appliances so that the user can create or modify operational cycle data, optionally associate the data with at least one appliance, and link the data to user preference data… user preference data would be a name like "Maria's Cookie Recipe.", "Sarah's Brownies", or "Williams Beef Stew"… Appliance performance, as perceived by the user, can be drastically affected by steps the user may take to adequately prepare the article for the cycle of operation, steps the user may take to handle the article during the cycle of operation, and steps the user may take once the cycle of operation is complete… Examples of preparation steps include pre-wash for dishes, pre-treatment for clothes stains, defrosting frozen foods, applying ingredients like spices, oils, or condiments to food, shaking a liquid additive like a turkey baste solution, boiling a pot of water, removing a food item from a package and placing it in a micro-wave sleeve, mixing an egg with the contents of a box, checking inventory of needed ingredients, ordering ingredients, shopping for ingredients pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, checking the appliance, and the like… Examples of handling steps during a cycle of operation include removing the article from the appliance for stirring, turning, flipping, applying ingredients like spices, oils, or condiments, and the like, adding a consumable or ingredient to the appliance, pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, closing and opening doors or lids, and the like. Examples of steps to be taken after the cycle of operation is complete include cooling, applying ingredients like spices, oils, frostings or condiments, mixing with other foodstuffs, hanging up, hanging out, ironing, folding, initiating new preparation steps for another cycle of operation of an appliance for the article”. It is clear that dish selection and step-by-step preparation of cooking operations may be performed as indicated above.
With regard to amendment reciting “perform, in response to detection of completion of the step-by-step instructions, the corresponding cooking operation” and “determine, when the last cooking operation has not been performed, a next preparation step associated with a next cooking operation associated with the selected dish”. McCoy discloses in [col. 19, line 33 to col. 20, line 45] “At the end of the set time, the timer is stopped at 406, and the UI is instructed to display " Cooking Lasagna" at 408, while a cooking cycle (broiling) commences at 410. At the end of the cooking cycle (ascertained by temperature), the UI is instructed to display "Cooling down" at 412. At the end of the cooling down period (ascertained by temperature), the UI is instructed to display "Making it crispy" at 414 while the timer starts at 416 and the grill is turned on at 418. At the end of the set time, the timer is stopped at 420, and the grill is turned off at 422. The UI is instructed to display "Your Lasagna is done. Wait for cooling it" at 424. The cool down cycle is ascertained by a preset timer at 426, after which the UI is instructed to display "Your lasagna is done! Enjoy it." at 428 and the cycle terminates.” It is clear that detection of an end of step and to start the next cooking step as indicated at the end of step 406, which the time to cook the Lasagna dish, step 410 starts. 
With regard to “determine a next preparation step associated with a next cooking operation when the last cooking operation has not been performed”. McCoy discloses in [col. 13, lines 5-10 and col. 19, line 33 to col. 20, line 45] “The food preparation operation can comprise, for example, food cleaning, food chopping, food mixing, food heating, food peeling, and food cooling... a frozen food (a consumable) or a package of frozen food (a consumable holder) might have cycle instructions for freezing, defrosting, or preserving cycles in a refrigerator or freezer appliance, and also might have cycle instructions for defrosting, cooking, or warming cycles for a cooking appliance like an oven or microwave… an oven can have several cooking cycles that depend on the type of food being cooked and the cooking process (e.g., defrosting, baking, self-cleaning).” It is clear that the step of preparing a dish such Lasagna precedes the step of cooking the dish. For example, time selection, temperature degree selection, action timer initiated, action timer starts, etc. may be preparation steps before the cooking operation.  
McCoy is directed toward automating home appliances; a clothes washer is shown in Figure 3, a cooking range is shown in Figure 6, and refrigerators, ovens and microwave ovens are shown in Figure 7. McCoy describes each machine having a “cycle of operations". McCoy recites: "information entered into an appliance user interface including cycle selections" (column 6, lines 4-6). McCoy discloses that a "cycle of operation” is cooking (column 4, lines 51-52). McCoy discloses a presenter configured to present information in Figure 7 at reference sign 110, described as a user interface (column 46, line 56). McCoy discloses the information presented includes ingredients to be provided. McCoy recites: “Examples of preparation steps include pre-wash for dishes, pre-treatment for clothes stains, defrosting frozen foods, applying ingredients like spices, oils, or condiments to food, shaking a liquid additive like a turkey baste solution, boiling a pot of water, removing a food item from a package and placing it in a micro-wave sleeve, mixing an egg with the contents of a box, checking inventory of needed ingredients, ordering ingredients, shopping for ingredients pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, checking the appliance, and the like." (Column 47, line 60 to column 48, line 4). McCoy discloses a preparation to be performed before a cooking operation, described above as “mixing an egg”.
McCoy describes the cycle of operations as "an ordered collection of steps” (column 1, lines 51-52), where the McCoy’s invention directs the appliance to perform an action and transitioning to a next step. McCoy recites: "an ordered collection of steps, actions to be taken by at least one component of the appliance during each step, and conditions under which a current step should transition into a next step in the ordered collection of steps" (column 1, lines 51 -55).
McCoy discloses presenting an indication of completion of each step of the step by step instructions performed in the cooking process in the lasagna cooking example, described as a timer that is set for each of the cooking steps described (column 19, line 40 to column 20, line 31), where the timer is set for a first step (column 19, line 54), the timer expires for the first step (column 19, line 62), the timer is set for a second step (column 20, line 13) and the timer expires for the second step (column 20, line 20). This process is further described in Figure 22, where for each step of the process the interface displays a message indicating the step being performed, shown as “Cooking Lasagna” (reference sign 408), “Cooling Down’’ (reference sign 412) or “Making it Crispy” (reference sign 414). When the displayed message changes, that is an indication of a completion of the step.
McCoy is directed toward automating household appliances, such that human participation is minimized. McCoy fails to explicitly describe an interactive system where a user participates in the step-by-step process related to the appliance. Do is directed toward providing an interactive recipe device - see title. Do discloses step-by-step instructions of a sequence of preparation steps regarding cooking in Figure 9. The loop shown at reference sign 616 indicates the steps are repeatedly performed until the last cooking operation is performed. Do discloses a detector to detect when the preparation step for the cooking operation has been performed; the preparation steps are shown at reference signs 602, 603, 604 and 605; and the detection is shown at reference sign 610, described as “Monitor User’s Actions in Performing Action(s)’’. Do recites: “at step 610, the user's actions are monitored by the sensors to make sure that the user's actions fall within acceptable performance thresholds. A determination is made as to whether the current preparation step of the selected recipe involves control of an automated kitchen appliance (decision 611). If the current preparation step involves controlling a kitchen appliance, then decision 611 branches to "yes" branch 612 whereupon, at step 613, the appliance is controlled (e.g., turning on the oven to "bake" and setting the baking temperature to 350.degree" (paragraph 108). Do discloses using a timer to indicate when the completion of a recipe step in Figure 10 at reference sign 631 and paragraph 55.
McCoy discloses the cooking appliance with an interactive user interface. Do teaches the providing step-by-step execution of food preparation and cooking on a user interface (see Figure 2). Do discloses a recipe data store, and ingredients data store and food preparations instruction data store (see Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the smart appliance of McCoy with the recipe preparation device of Do in order to: monitor the user's performance and alert the user when the user is not following the recipe correctly. (Do, background).
McCoy fails to explicitly describe an interactive system detect whether the ingredients have been placed into said cooking apparatus. However, Cohen, in an analogous art, discloses in ([pages 8-9] “With the correct pot in place, the display and control panel 78 may then inform the user of the next recipe step - e.g. "add 30Og of leeks". Provided that suitable data relating to the required ingredients has been pre-programmed into the control system 30.2, then by means of the scale 88, the control system can determine the relevant quantity of each ingredient that is being added and whether this meets the desired quantity. Thus, as the leeks are added, the scale 88 can determine the weight and the control system 30.2 can calculate the different between the weight at any time and the weight that had been measured by the scale immediately before the adding of the leeks began. This weight differential reflects the weight of the leeks in the pot.” EX.: the cooking system comprises a food vessel and weight measurement sensor or a scale in order to detect the amount of ingredient to be added to the cooking vessel)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the smart appliance of McCoy with a weight measurement sensor or scale that measures the amount of each ingredient added to the cooking container or vessel for cooking a desired recipe. (Cohen [page 8]).

Regarding dependent claim 3, McCoy discloses a menu, as described above. McCoy discloses the menu can provide recipe information (column 46, lines 60-64 and also column 53, lines 60-62). Do provides menu information and selection - see Figures 3 and 6.

Regarding dependent claim 4, McCoy discloses a user interface as noted above. McCoy discloses the user interface receives input from a user after a user preparation has been performed. McCoy recites: “Examples of handling steps during a cycle of operation include removing the article from the appliance for stirring, turning, flipping, applying ingredients like spices, oils, or condiments, and the like, adding a consumable or ingredient to the appliance, pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, closing and opening doors or lids, and the like" (column 48, lines 3-10).

Regarding dependent claim 5, McCoy discloses a microphone and a speech processing module (column 45, lines 58-59), described as “a voice recognition device, a voice generation device, a sound generation and recognition device."

Regarding dependent claim 7, McCoy discloses a user interface with a screen, as described above. McCoy discloses the user interface with sound at column 36, lines 47-50. McCoy discloses a sound producing device (a speaker) described above as a “voice generation device”.

Regarding independent claim 9, McCoy and Do disclose a cooking apparatus, as described above. McCoy and Do fail to describe a rice cooker. Cohen discloses a cooking system - see abstract. Cohen discloses a scale to detecting the weight of an object or ingredient added to a cooking vessel and the vessel can be used as a rice cooker at [page 5] “These vessels include a fish plate 62, a steamer 64, pots 66 (only one of which is shown) of different sizes to the pot 12.2, a skillet 68, a wok 70, a kettle 42.2, a rice cooker 72, a deep-fryer 74, and a slow-cooker 76.”. Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the cooker of McCoy and Do with the automated cooker of Cohen in order to provide “desired recipe’ (Liu, column 3, lines 22-23).

Regarding independent claim 10, the claim is directed toward method for the apparatus of claim 1, and is rejected using the same rationale.

Regarding claims 13 and 14, the claims are directed toward methods for the apparatus of claims 4 and 3, respectively, and are rejected using the same rationale.

Regarding claim 15, McCoy discloses presenting information comprises playing audio (column 5, line 47).


Response to Arguments
Applicant's arguments filed 7/5/2018 have been fully considered but they are not persuasive.
Argument: applicant argues that “the Office Action's interpretation of the mentioned feature of independent claim 1 is improper because the "interactive cooking preparation device" of Do is incorrectly equated with the claimed "cooking apparatus" of independent claim 1. Do describes that the interactive cooking preparation device is merely used for providing instructions to a user with a disability and not for performing a cooking operation for cooking one or more dishes. On the other hand, the claimed "cooking apparatus" of independent claim 1 is adapted to automate cooking of a variety of dishes comprising at least one cooking operation. Therefore, the "interactive cooking preparation device" of Do is different from the claimed "cooking apparatus" of independent claim 1.
Response: examiner disagrees. The examiner does equate “the interactive cooking preparation device” to cooking apparatus. The examiner interprets the limitation, “a detector configured to…detect whether the ingredients have been placed into said cooking apparatus”, as sensors used by the interactive cooking preparation device to identify ingredients placed on the surface of the interactive cooking preparation device because the cooking apparatus comprises components such as provider, receiver, presenter, and detector that provide cooking preparation steps. Only the performer component perform a cooking operation. Thus, the sensor that detects ingredients of the surface of the interactive cooking preparation device can reasonably, given the claim the broadest interpretation, be interpreted as a component of the cooking preparation steps of the cooking apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        11/10/2022

/SHAHID K KHAN/Examiner, Art Unit 2178